Citation Nr: 0305852	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-14 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from February 1951 to March 
1954.  This service was terminated by receipt of a Bad-
Conduct Discharge, adjudged by General Court-Martial.  

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Upon its last review, the Board remanded 
the claim for further development of the evidence.  

Having carefully considered all evidence of record, the Board 
is of the opinion that the appellant has not established 
basic eligibility for VA benefits, and the appeal will be 
denied.  

FINDING OF FACT

The appellant's military service was terminated by the 
receipt of a bad-conduct discharge adjudged by a General 
Court-Martial, which was the product of a pattern of willful 
and persistent misconduct.

CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
501, 5303 (West 1991 & Supp. 2001); 38 C.F.R.
§ 3.12 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that by application received in October 
1998, the appellant sought service connection for several 
claimed disorders.  

In due course of the development of the claim, it was 
ascertained that the appellant was the recipient of a Bad-
Conduct discharge which had been adjudicated by a General 
Court-Martial in May 1953.  The promulgating order of the 
court's action indicates that the appellant was convicted of 
five specifications of aggravated assault - one upon a 
superior non-commissioned officer and four upon fellow 
soldiers.  In addition to the adjudged punitive discharge, 
the appellant was also sentenced to forfeiture of all pay and 
allowances and confinement at hard labor for one year. 

The promulgating order further indicates that the court-
martial considered four previous convictions in adjudging the 
sentence.  The report of the reviewing staff judge advocate, 
dated in June 1953, reflects that the previous convictions 
were for a period of absence without leave; two occasions of 
breaking restriction; drunk and disorderly conduct and 
disrespect to a non-commissioned officer.  The document 
further indicates that at the time of the offenses for which 
he was convicted by General Court-Martial, the accused was 
sane.  

Under governing law, where a former service member did not 
die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001).  
A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits, unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release, or unless otherwise specifically 
provided.  Benefits are not payable where the former service 
member was discharged or released by reason of a discharge 
under other than honorable conditions.  Id.  

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. §§ 
501, 5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 (2002).

The record clearly indicates that the appellant was 
discharged from active service with a bad-conduct discharge, 
as the culmination of military service marked by repeated 
instances of willful and persistent misconduct.  At no time 
is it indicated that the appellant was insane or mentally 
impaired.  His bad-conduct discharge is clearly a bar to the 
receipt of VA benefits.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but it is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In this matter, the appellant is shown to have received the 
original administrative decision denying him basic 
eligibility; the Statement of the Case; and the Board's 
remand action of April 2001.  In compliance with 38 U.S.C. § 
5103(a) and the ruling of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the appellant was then specifically advised 
by letter dated in January 2002 of what evidence would be 
required to substantiate his claim, and was assigned the 
specific responsibility for assisting the RO in its 
retrieval.  
The appellant has not responded to this advisement.  Because 
this letter has not been returned as undelivered, the law 
presumes the appellant received it, in the absence of clear 
evidence to the contrary.  See Leonard v. Brown, 10 Vet. App. 
315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  

Because the appellant has pointed to no other evidence which 
would substantiate the claim, and because there is no 
evidence which would contradict the service department 
findings, the clear preponderance of the evidence is against 
the claim and the appeal will be denied.   See Spencer v. 
West, 13 Vet. App. 376, 380 (2000); Sarimiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).     
 


ORDER

The appeal is denied.



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

